Citation Nr: 1430619	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-14 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, major depressive disorder, dysthymia, adjustment disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Woods and Woods, LLP


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to April 1978 and from May 1978 to January 1987.  During his time in military service, the Veteran was stationed in Germany, Korea, and Panama.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for PTSD. 

In August 2011, the Veteran testified before the undersigned Veterans Law Judge during a Board video conference hearing between the Montgomery, Alabama, RO and the Board's central office in Washington, DC.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.  

Thereafter, a Board decision was issued in December 2011, reopening the service connection claim for an acquired psychiatric disorder to include PTSD, and remanding the issue for additional development and consideration on the merits.  

The Board notes that during his August 2011 personal hearing, the Veteran executed a new VA Form 21-22, appointing the Disabled American Veterans (DAV) as his new representative, effectively terminating the representation of Allen Gumpenberger.  In February 2014, the Veteran again executed new VA Form 21-22, appointing the Woods and Woods, LLP as his new representative, effectively terminating the representation of DAV.  

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) claims files associated with the Veteran's claims.  A July 2014 review of the electronic claims files reveals that they contain no additional documentation, not already considered, which is pertinent to the claims.

FINDINGS OF FACT

The Veteran has no corroborated in-service stressor, event, or injury to support service connection for any of the alleged acquired psychiatric disorders, to include PTSD, schizoaffective disorder, major depressive disorder, dysthymia, and adjustment disorder.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, schizoaffective disorder, major depressive disorder, dysthymia, and adjustment disorder, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, correspondence dated in March 2006 satisfied the duty to notify as the Veteran was notified of the information and evidence necessary to substantiate the service connection claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The March 2006 letter did not satisfy the requirements under Dingess.  However, as the claim on appeal is being denied, information relating to the assignment of a disability rating and effective date are irrelevant, and the lack of notice in this regard is non-prejudicial. 

As to the duty to assist, the RO associated the Veteran's service treatment records (STRs), private treatment records, and service personnel records with the file.  VA records were compiled on several occasions, and specifically identified private medical records were obtained for inclusion in the file.  

The Veteran presented testimony at a Board hearing held in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the 2011 Board hearing, the service connection issue on appeal was identified and discussed.  Information was solicited regarding the history and symptomatology relating to the Veteran's claimed disorder.  The undersigned also elicited testimony regarding the Veteran's claimed in-service events that he contends have caused his claimed psychiatric disorder as well as statements regarding his history of symptoms and treatment, to the current time.  The elements of service connection that the RO has determined missing were also discussed.  Additional evidence was provided for the record at the hearing which was accompanied by a waiver.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein. 

In November 2011 the Board remanded the issue on appeal.  There has been substantial compliance with the remand directives, and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

Pursuant to the Board remand, a VA PTSD examination was conducted in September 2012.  The Veteran has not maintained that this examination or opinions provided therein are inadequate. See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

In addition, in the November 2011 Board remand it was requested that the AMC/RO verify the Veteran's claimed stressor that he witnessed the death of a fellow soldier, who was reportedly crushed by a track vehicle, during a training exercise while stationed in Germany, noting that the search parameters should be confined to the time period dating from November 24, 1974 to July 10, 1976.  In September 2012, the VA Appeals Management Center provided a formal finding for the file, indicating that insufficient information had been presented to corroborate the Veteran's reported stressor involving a soldier's death caused by a tank.  Since that time, no additional information has been provided which would warrant another request for verification.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Background

In January 2004, the Veteran filed an original claim for PTSD, reporting that this condition began in 1981.  

The STRs are negative for any psychiatric diagnosis, and psychiatric evaluation was normal to include as shown by a November 1986 report of mental status evaluation.  The records include a November 1986 memorandum recommending that the Veteran be discharged for misconduct under Chapter 14, AR 635-200, due to repeated traffic violations involving the use of alcohol.  The Veteran's discharge was under honorable conditions.

The earliest VA records on file dated in 2003 reflect that the Veteran sought treatment for alcohol dependence.  A December 2003 record indicates that while stationed in Germany, the Veteran reported that he saw a soldier run over by a tank while he was sleeping.  

On VA PTSD examination of April 2004, the Veteran reported that sometime between 1974 and 1976, while he was stationed in Germany, he saw a fellow soldier get run over by a tank and killed at night.  The examiner concluded that there was no evidence of PTSD; alcohol dependence in partial remission, and dysthymia, were diagnosed.

The file contains records from Kilby Correctional Facility dated June 2005 through December 2005; treatment records from the Tuscaloosa VAMC dated from April 2004 to April 2011; and psychiatric evaluation reports from Riverbend Center for Mental Health dated in January 2006 and October 2006; which include evidence of treatment for variously diagnosed conditions including schizoaffective disorder, major depressive disorder, dysthymia, adjustment disorder, and PTSD.  

A VA record of September 2004 mentions two stressors, (1) the tank incident - previously reported; and (2) being told of his wife's sudden death in 1981, while serving in Panama.  An October 2004 record reveals that depressive disorder was diagnosed.  An addendum of October 2006, indicates that the Veteran had not been seen since October 2004 and indicated that his depression and anxiety at that time were related to a recent DUI charge and a recent diagnosis of colon cancer.  A January 2006 psychiatric evaluation report from Riverbend reflects that the Veteran reported that the tank incident occurred in 1977.

The file contains a death certificate for the Veteran's spouse indicating that she died in January 1982.

In a stressor statement provided by the Veteran in March 2006, he indicated that in late October 1976, while stationed in Germany, he witnessed a 60 ton tank run over the tent next to his, killing his close friend.  He described the body as shredded beyond recognition.  

Stressor verification through the Joint Services Records Research Center (JSRRC) was undertaken in December 2007, and the name of a soldier involved identified as L.B., was searched.  JSRRC found that U.S. Army casualty data did not list anyone named, L.B., as non-hostile, killed in Germany between December 1, 1974 and November 1, 1976.  It was also explained that research through the U.S. Army Combat Readiness Center revealed only 4 accidents resulting in fatalities between October 20 -31, 1976, none of which involved a soldier being run over by a tank. 

The file contains records and a February 2009 decision associated with the Veteran's claim for Social Security Administration disability benefits.  The Veteran was found to be disabled from July 1, 2008, due to conditions including PTSD, depression, and cognitive disorder, as well as a primary diagnosis of degenerative disc disease, with a secondary diagnosis of obesity.

The Veteran provided testimony at a Board videoconference hearing held in August 2011.  He stated that while serving in Germany in 1977, a field exercise took place, during which a soldier in another battalion was run over by a tank.  The Veteran also mentioned that while in a PTSD program in Alabama, he met another Veteran, who heard this account and recalled it because he was also at the same place, at the same time.  The Veteran stated that he actually saw the vehicle run over the tent of his friend.  The Veteran provided testimony to the effect that while stationed in Panama, he got a call from the Red Cross informing him that his wife had died.  He stated that he took leave and went home, and thereafter he started drinking a lot.   

At the hearing, additional evidence was submitted including an August 2011 buddy statement from a Veteran named, R.H. who attested that he was stationed in Germany and saw the same field training incident in 1977 as described by the Veteran.  

In April 2012, the Veteran amended his account, indicating that he believed that the tank incident occurred in October or November 1975, or January/February 1976, and submitted a service personnel record, showing that he served in Germany at those times.  

In September 2012, the VA Appeals Management Center provided a formal finding for the file, indicating that insufficient information had been presented to corroborate the Veteran's reported stressor involving a soldier's death caused by a tank.  Research revealed that there were no reports of any accident involving the 4th Bn, 69th Arm. between October 1975 and February 1976.  It was explained that in order to conduct a more thorough search, the Veteran needed to provide the name of the deceased soldier and/or a 30 day time period within which the event occurred.

In September 2012, a VA PTSD examination was conducted by a clinical psychologist.  The examiner confirmed that the Veteran had a diagnosis of PTSD which conformed to the DSM-IV criteria.  Alcohol dependence, in full sustained remission, was also diagnosed.  The Veteran reported having two service related stressors: (1) while serving in Germany in 1975 or 1976 he witnessed a tank vehicle run over and mutilate the body of a fellow trainee; and (2) being informed of the unexpected death of his wife by his company commander while serving in Panama in 1981-1982.  The examiner found that the Veteran did not report stressor-specific symptoms meeting the DSM-IV criteria for a diagnosis of PTSD based on stressor (2) alone.  The examiner also concluded that the PTSD was at least as likely as not related to reported stressor (1). 

Analysis

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection on the basis of continuity of symptomatology applies only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

The Veteran contends that he has PTSD, or a psychiatric disorder other than PTSD to include: schizoaffective disorder, major depressive disorder, dysthymia, adjustment disorder, as a result of one and/or two reported stressors occurring during service.  His reported stressors are as follows: (1) while serving in Germany in 1975 or 1976 he witnessed a tank vehicle run over and mutilate the body of a fellow trainee; and (2) being informed of the unexpected death of his wife by his company commander while serving in the Panama in 1981-1982.  

With respect to PTSD, the Board notes that service connection requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A DSM-IV diagnosis of PTDS was confirmed in this case upon VA examination of 2012. 

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether a veteran engaged in combat with the enemy.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and that his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the Veteran has no combat service, nor does he so contend.  For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The United States Court of Appeals for Veterans Claims (Court) has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by, in part, liberalizing the evidentiary standard for establishing the occurrence of the required in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  

In this case, however, the Veteran does not claim that his in-service stressor was related to hostile activity but rather, to (1) an accident which reportedly happened while the Veteran was stationed in Germany; and/or (2) being informed of the death of his wife in 1981 or 1982, while stationed in Panama.  Stressor (2) was not found sufficient to support a PTSD diagnosis as shown upon VA examination of 2012.  Accordingly, although the death of the Veteran's wife in January 1982 is confirmed in the record, it does not provide a basis upon which to grant service connection for PTSD, and in this respect, need not be further discussed.  

Further, stressor (1), an account of a tank accident killing a fellow soldier in Germany, variously reported to have occurred in 1975, 1976, and 1977 has not been verified.  As his stressor relates to an incident other than hostile activity, lay evidence is not sufficient to establish the stressor.  See Hall v. Shinseki, 717 F.3d 1369 (2013) (holding that "§ 3.304(f)(3) can apply only if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that a veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist.").  

The Veteran provided no account of any service-related stressor until 2004, more than 15 years after his discharge from service and at the same time he initially sought compensation from VA.  Despite comprehensive efforts to verify the Veteran's reported stressor, such verification has been unsuccessful, in large part because the Veteran has been unable to provide consistent, reliable, and/or sufficiently detailed information.  The research which was undertaken by JSRRC in 2007/2008 and 2012, failed to even suggest that his reported stressor relating to the death of a fellow soldier by tank accident in Germany, actually occurred.  

Essentially, there is reason to question whether the rather vague stressor accounts provided by the Veteran since 2004 actually occurred.  In this regard, the Veteran has been unable to identify the approximate date of the alleged event or the name of the individual involved, and has provided inconsistent accounts of his relationship with this soldier (at one point calling him a close friend) and of what he reportedly witnessed (alternately indicating that he actually saw the soldier being run over, then explaining that he saw a tent being run over).  Essentially, the Board finds the Veteran's lay statements relating to his reported stressors lack credibility.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor).  

The Board similarly finds that the "corroborating" lay statement of R.H., which was added to the file in August 2011, lacking in credibility.  R. H. states that he was also stationed in Germany, but failed to say when, or provide any verification to this effect.  In reading the account, R.H identified 1977 as the time of this incident; yet, the Veteran was not stationed in Germany in 1977, as shown by his service personnel records.  As credible evidence relating to the Veteran's reported stressors has not been received, the Veteran's PTSD claim fails on this basis.  

With respect to service connection for psychiatric disorder other than PTSD, since 2004, diagnoses of schizoaffective disorder, major depressive disorder, dysthymia, and adjustment disorder, have been made.  

STRs are negative for any psychiatric diagnosis and significantly, a November 1986 report of mental status evaluation was normal.  

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  Here, no psychiatric condition was initially diagnosed until more than a decade after discharge from service.  There is no indication that any of the Veteran's psychiatric diagnoses were etiologically linked to the death of the Veteran's wife, which occurred in 1982.  A VA record of 2006 reflects that depression and anxiety treated in 2004 were related to a recent DUI charge and a recent diagnosis of colon cancer, not to any incident of service.  

To the extent that it can be argued that any post-service psychiatric disorder has been linked to the Veteran's unsubstantiated and inconsistent reports of witnessing the death of a soldier in service due to a tank accident, the Board finds such nexus to have no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  Moreover, the Board is unable to locate in the record any post-service psychiatric diagnosis (other than PTSD) which appears to be primarily premised on this account.  

Furthermore, as for any direct assertions by the Veteran that there exists a medical relationship between a diagnosed psychiatric disorder other than PTSD and his service, the Board finds that such assertions are not competent, and provide no persuasive evidence in support of the claim.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing opinion as to the etiology of the claimed leg/knee disorder falls outside the realm of common knowledge of a lay person; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, the Veteran's opinions in this regard are not competent, are therefore are of no probative value in this case.

For all the foregoing reasons, the claim for service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  

ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, major depressive disorder, dysthymia, and adjustment disorder, is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


